UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	January 1, 2012 — December 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With the uncertainty around the U.S. fiscal cliff diminished, investors now have some measure of clarity heading into 2013. Of course, challenges remain, including the upcoming debate over the debt ceiling at the end of March. Still, the significant risks  the fiscal cliff, a hard landing in China, and the dissolution of the European Union  have abated in the past few months. Clarity and greater certainty are positive developments for investors. Markets worldwide are starting to recognize that macroeconomic data are beginning to stabilize and even exhibit nascent signs of growth. As the investment climate slowly improves, it is important for you to rely on the expertise of your financial advisor, who can help you work toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your funds Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trusts Investment Committee, Margaret A.Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/12) Investment objective High current income consistent with what Putnam Investment Management, LLC believes to be prudent risk Net asset value December 31, 2012 Class IA: $12.24 Class IB: $12.13 Total return at net asset value Barclays U.S. (as of 12/31/12) Class IA shares* Class IB shares† Aggregate Bond Index 1 year 11.07% 10.74% 4.22% 5 years 44.44 42.53 33.49 Annualized 7.63 7.34 5.95 10 years 79.60 74.98 65.75 Annualized 6.03 5.75 5.18 Life 447.82 422.12 454.27 Annualized 7.07 6.86 7.11 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality P-1 3.7% Aaa 44.6% Aa 1.4% A 9.6% Baa 22.6% Ba 6.2% B 4.4% Caa or below 6.1% Not rated 1.4% Allocations are represented as a percentage of the fund’s net assets as of 12/31/12. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of the fund’s net assets as of 12/31/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch Ratings, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. Putnam VT Income Fund 1 Report from your fund’s manager How would you describe the overall market environment for bonds during the year ended December 31, 2012? Amid the crosscurrents of falling interest rates and the ebb and flow of concerns over various macroeconomic headwinds around the globe, the broad bond market posted solid returns during the past year, with the benchmark Barclays U.S. Aggregate Bond Index advancing 4.22%. Accommodative monetary policy in major global economies helped foster an environment in which risk taking was rewarded. Thus, bonds in sectors with greater credit or market risk than U.S. Treasuries — the so-called “spread sectors” — outperformed U.S. government securities. Treasuries and U.S. government agency securities were hampered during periods when rising interest rates and improving global economic sentiment tempered demand for their higher-quality characteristics. For the year, government agency mortgage-backed securities outpaced Treasuries, largely as a result of demand growth in anticipation of further purchases of agency pass-throughs by the Federal Reserve under the new “QE3”program. How did Putnam VT Income Fund perform against this backdrop? The fund did quite well, outperforming its benchmark by a sizable margin. Our out-of-benchmark allocation to non-agency residential mortgage-backed securities [non-agency RMBS] made a significant contribution for the period, as robust demand from long-term investors, shrinking supply, and signs of recovery in the housing market bolstered the sector’s performance. An overweight in commercial mortgage-backed securities [CMBS] helped as well, with that sector also benefiting from consistent demand due to reduced near-term concerns about the eurozone debt crisis, accommodative monetary policy, and incremental growth in the U.S. economy. Our holdings in investment-grade corporate bonds aided overall performance, as yield spreads continued to tighten — thus driving bond prices higher — as a result of a better risk environment and solid corporate earnings. Security selection among agency pass-throughs also was beneficial because the lower-coupon securities we held outperformed higher-coupon securities in the run-up to QE3. What strategies detracted from performance? Our conservative positioning in terms of duration — or interest-rate sensitivity — was the main detracting factor. We kept the fund’s duration shorter than that of the benchmark, a strategy that is helpful when rates are rising, and also positioned the portfolio for a steeper yield curve. This “term-structure” positioning hurt performance, as rates declined and the yield curve flattened in anticipation of further monetary easing by the Fed. How did you use derivatives during the period? We used U.S. Treasury bond and note futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another — to take tactical positions at various points along the yield curve. In addition, we employed interest-rate swaps and “swaptions” — which give us the option to enter into swap contracts — to hedge the interest-rate risk associated with our mortgage pass-throughs and collateralized mortgage obligation [CMO] holdings. What is your near-term outlook? Our near-term outlook for the U.S. economy is for continued incremental growth. While we do not anticipate a significant economic slowdown, there are a handful of issues that could potentially derail the recovery, particularly the pending debt-ceiling negotiations and discussions surrounding any spending cuts associated with the “fiscal cliff.” Against this potential backdrop, we continue to believe non-government sectors remain the most attractive areas of the bond market. While yield spreads have tightened in many sectors of the market in recent months, the yield advantage of non-government sectors still appears to be worth their higher prices, in our view. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Derivatives also involve the risk, in the case of many over-the-counter instruments, of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Michael, your fund’s portfolio managers are Daniel S. Choquette, CFA; Brett S. Kozlowski, CFA; and Kevin F. Murphy. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Inc ome Fund A word about derivatives Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement an investment strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge risk associated with a particular position. Derivatives may not appreciate in value, lose money, amplify traditional fixed-income risks through the creation of leverage, and be less liquid than traditional securities. Because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Putnam VT Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2012, to December 31, 2012. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/12 for the 6 months ended 12/31/12 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.10 $4.38 $3.05 $4.32 Ending value (after expenses) $1,052.40 $1,051.10 $1,022.12 $1,020.86 Annualized expense ratio† 0.60% 0.85% 0.60% 0.85% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/12. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT Inc ome Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Income Fund (the “fund”) at December 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 13, 2013 Putnam VT Income Fund 5 The fund’s portfolio 12/31/12 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (44.4%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (4.3%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, July 15, 2042 $3,126,011 $3,445,517 3s, TBA, January 1, 2043 12,000,000 12,756,563 U.S. Government Agency Mortgage Obligations (40.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 5 1/2s, May 1, 2036 i 218,397 245,356 Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, January 1, 2043 9,000,000 9,407,813 Federal National Mortgage Association Pass-Through Certificates 5s, March 1, 2038 145,789 157,748 4s, with due dates from June 1, 2042 to November 1, 2042 34,070,518 37,869,251 3s, TBA, February 1, 2043 21,000,000 21,961,405 3s, TBA, January 1, 2043 79,000,000 82,795,705 Total U.S. government and agency mortgage obligations (cost $168,332,103) U.S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $128,000 $140,473 U.S. Treasury Notes 1 3/8s, February 28, 2019 i 110,000 113,266 Total U.S. treasury obligations (cost $234,476) MORTGAGE-BACKED SECURITIES (38.0%)* Principal amount Value Agency collateralized mortgage obligations (15.5%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.952s, 2037 $523,237 $832,397 IFB Ser. 2976, Class LC, 23.654s, 2035 84,924 140,860 IFB Ser. 2979, Class AS, 23.507s, 2034 78,335 103,740 IFB Ser. 3072, Class SM, 23.03s, 2035 432,132 685,030 IFB Ser. 3065, Class DC, 19.233s, 2035 559,136 876,798 IFB Ser. 2990, Class LB, 16.412s, 2034 539,981 757,005 IFB Ser. 4074, Class US, IO, 6.441s, 2042 2,682,205 488,027 IFB Ser. 4105, Class HS, IO, 6.391s, 2042 1,397,663 303,517 IFB Ser. 3803, Class SP, IO, 6.391s, 2038 2,289,716 194,626 IFB Ser. 3907, Class KS, IO, 6.341s, 2040 1,901,041 250,236 IFB Ser. 3708, Class SA, IO, 6.241s, 2040 3,747,878 514,359 IFB Ser. 4112, Class SC, IO, 5.941s, 2042 3,217,615 514,822 IFB Ser. 4105, Class LS, IO, 5.941s, 2041 1,470,894 280,455 IFB Ser. 3852, Class NT, 5.791s, 2041 1,057,137 1,157,936 IFB Ser. 3752, Class PS, IO, 5.791s, 2040 2,569,300 382,671 Ser. 3632, Class CI, IO, 5s, 2038 164,304 9,045 Ser. 3626, Class DI, IO, 5s, 2037 92,553 2,846 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,766,144 250,792 Ser. 4018, Class DI, IO, 4 1/2s, 2041 2,192,285 269,015 Ser. 3747, Class HI, IO, 4 1/2s, 2037 571,974 43,624 Ser. 3707, Class PI, IO, 4 1/2s, 2025 2,356,022 186,267 Ser. 4116, Class MI, IO, 4s, 2042 3,579,423 488,432 Ser. 4090, Class BI, IO, 4s, 2042 862,056 93,412 Ser. 4026, Class JI, IO, 4s, 2041 978,404 99,797 Ser. 3751, Class MI, IO, 4s, 2034 2,323,547 40,128 Ser. 4077, Class AI, IO, 3s, 2027 3,828,881 404,330 Ser. T-56, Class A, IO, 0.524s, 2043 5,390,775 93,707 MORTGAGE-BACKED SECURITIES (38.0%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corp. Ser. T-56, Class 3, IO, 0.484s, 2043 $2,756,933 $36,077 Ser. T-56, Class 1, IO, 0.298s, 2043 6,628,884 49,717 Ser. T-56, Class 2, IO, 0.132s, 2043 15,096,150 46,586 Ser. 3835, Class FO, PO, zero %, 2041 2,674,321 2,237,498 Ser. 3369, Class BO, PO, zero %, 2037 29,350 27,368 Ser. 3391, PO, zero %, 2037 84,211 76,122 Ser. 3300, PO, zero %, 2037 288,756 269,445 Ser. 3175, Class MO, PO, zero %, 2036 48,053 44,871 Ser. 3210, PO, zero %, 2036 71,225 67,567 FRB Ser. 3117, Class AF, zero %, 2036 15,687 13,013 FRB Ser. 3326, Class WF, zero %, 2035 40,163 38,556 FRB Ser. 3036, Class AS, zero %, 2035 25,764 22,258 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.642s, 2036 599,169 1,130,045 IFB Ser. 06-8, Class HP, 23.798s, 2036 501,792 849,112 IFB Ser. 05-45, Class DA, 23.651s, 2035 943,859 1,567,615 IFB Ser. 07-53, Class SP, 23.431s, 2037 379,575 614,147 IFB Ser. 05-122, Class SE, 22.366s, 2035 788,626 1,198,072 IFB Ser. 05-75, Class GS, 19.621s, 2035 529,818 776,658 IFB Ser. 05-106, Class JC, 19.474s, 2035 353,606 564,941 IFB Ser. 05-83, Class QP, 16.849s, 2034 118,001 164,577 IFB Ser. 11-4, Class CS, 12.481s, 2040 567,459 683,126 IFB Ser. 12-88, Class SB, IO, 6.46s, 2042 2,000,880 347,813 IFB Ser. 12-75, Class SK, IO, 6.44s, 2041 4,066,600 788,066 IFB Ser. 12-4, Class SN, IO, 6.39s, 2040 1,572,878 258,550 IFB Ser. 12-75, Class KS, IO, 6.34s, 2042 2,698,141 475,736 IFB Ser. 12-3, Class CS, IO, 6.34s, 2040 2,363,989 423,296 IFB Ser. 11-87, Class HS, IO, 6.29s, 2041 1,380,012 234,864 IFB Ser. 11-67, Class BS, IO, 6.29s, 2041 4,677,353 786,450 IFB Ser. 11-27, Class AS, IO, 6.27s, 2041 3,656,788 525,773 IFB Ser. 12-30, Class HS, IO, 6.24s, 2042 6,941,900 1,278,073 IFB Ser. 12-132, Class SB, IO, 5.99s, 2042 3,283,658 547,616 IFB Ser. 12-113, Class CS, IO, 5.94s, 2041 1,333,484 250,015 IFB Ser. 12-4, Class SY, IO, 5.74s, 2042 1,315,444 210,471 IFB Ser. 11-53, Class SY, IO, 5.74s, 2041 6,722,819 868,387 Ser. 12-129, Class TI, IO, 4 1/2s, 2040 2,605,735 390,339 Ser. 12-118, Class IO, IO, 4s, 2042 2,840,403 423,589 Ser. 12-124, Class UI, IO, 4s, 2042 5,927,225 951,912 Ser. 12-118, Class PI, IO, 4s, 2042 2,068,249 316,690 Ser. 12-96, Class PI, IO, 4s, 2041 2,772,439 360,805 Ser. 03-W10, Class 1, IO, 1.36s, 2043 3,825,282 162,126 Ser. 07-64, Class LO, PO, zero %, 2037 127,348 118,270 Ser. 372, Class 1, PO, zero %, 2036 158,663 150,705 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.611s, 2041 3,635,953 5,851,594 IFB Ser. 10-158, Class SD, 14.368s, 2040 855,000 1,257,466 IFB Ser. 11-70, Class WS, 9.279s, 2040 3,648,000 4,348,927 IFB Ser. 11-56, Class MS, 6.863s, 2041 175,084 194,890 IFB Ser. 11-61, Class CS, IO, 6.469s, 2035 5,297,631 688,697 IFB Ser. 10-163, Class SI, IO, 6.42s, 2037 1,601,428 228,205 IFB Ser. 11-70, Class SM, IO, 5.681s, 2041 1,760,000 436,462 IFB Ser. 10-37, Class SG, IO, 5.489s, 2040 4,778,985 742,367 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,985,094 486,943 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 3,626,738 380,590 Ser. 11-70, PO, zero %, 2041 14,076,062 11,580,658 Ser. 10-151, Class KO, PO, zero %, 2037 555,236 506,209 Ser. 06-36, Class OD, PO, zero %, 2036 12,957 12,042 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.04s, 2045 13,238,474 2,515,310 6 Putnam VT Inc ome Fund MORTGAGE-BACKED SECURITIES (38.0%)* cont. Principal amount Value Commercial mortgage-backed securities (11.0%) Banc of America Commercial Mortgage Trust FRB Ser. 06-2, Class AJ, 5.761s, 2045 $1,638,000 $1,679,114 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 185,899 191,912 Ser. 06-6, Class A2, 5.309s, 2045 1,053,313 1,067,441 Ser. 07-1, Class XW, IO, 0.314s, 2049 4,685,614 46,791 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.856s, 2042 9,122,246 86,105 Ser. 04-5, Class XC, IO, 0.698s, 2041 16,121,340 181,978 Ser. 02-PB2, Class XC, IO, 0.457s, 2035 1,494,911 15 Ser. 07-5, Class XW, IO, 0.38s, 2051 12,136,033 143,545 Ser. 05-1, Class XW, IO, 0.057s, 2042 109,691,994 33,895 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.966s, 2042 419,000 434,951 FRB Ser. 05-T20, Class C, 5.149s, 2042 438,000 424,860 Ser. 04-PR3I, Class X1, IO, 0.961s, 2041 2,044,740 20,928 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.452s, 2039 412,000 374,920 Ser. 06-PW14, Class X1, IO, 0.163s, 2038 8,650,296 168,681 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 570,000 590,414 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.379s, 2049 19,901,066 248,763 Ser. 07-CD4, Class XC, IO, 0.142s, 2049 57,713,574 432,852 Commercial Mortgage Pass-Through Certificates FRB Ser. 06-C7, Class AM, 5.773s, 2046 990,000 1,081,743 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.158s, 2046 28,253,382 361,078 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.762s, 2039 1,496,910 1,508,267 Ser. 06-C5, Class AX, IO, 0.161s, 2039 12,908,799 178,141 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.071s, 2049 43,718,286 162,234 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class D, 5.575s, 2036 512,000 551,200 FRB Ser. 05-C4, Class B, 5.29s, 2038 1,240,000 1,256,244 Ser. 05-C6, Class AJ, 5.23s, 2040 371,000 398,454 Ser. 05-C5, Class AJ, 5.1s, 2038 266,000 283,902 Ser. 03-CPN1, Class E, 4.891s, 2035 459,000 459,028 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 719,083 780,205 Ser. 02-CP3, Class AX, IO, 1.193s, 2035 1,021,712 4,804 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.221s, 2031 849,606 862,491 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 328,704 328,704 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.611s, 2033 459,284 5 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.959s, 2032 134,295 78,227 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.307s, 2045 343,000 301,840 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.139s, 2045 110,530,217 463,164 Ser. 07-C1, Class XC, IO, 0.102s, 2049 59,487,641 435,985 MORTGAGE-BACKED SECURITIES (38.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.242s, 2029 $1,507,231 $58,135 Ser. 05-C1, Class X1, IO, 0.609s, 2043 20,531,644 257,754 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 498,000 494,483 GS Mortgage Securities Corp. II Ser. 06-GG8, Class AJ, 5.622s, 2039 467,000 426,225 Ser. 06-GG6, Class A2, 5.506s, 2038 189,388 195,070 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 F 206,419 211,557 FRB Ser. 03-C1, Class J, 5.309s, 2040 777,000 777,000 Ser. 06-GG6, Class XC, IO, 0.089s, 2038 47,762,716 83,346 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class A3, 5.93s, 2051 804,000 855,293 FRB Ser. 06-LDP7, Class AJ, 5.871s, 2045 741,000 720,706 FRB Ser. 07-LD11, Class A2, 5.797s, 2049 2,480,930 2,548,634 FRB Ser. 04-CB9, Class B, 5.662s, 2041 593,000 608,715 FRB Ser. 02-C2, Class E, 5.4s, 2034 448,000 448,000 FRB Ser. 04-CBX, Class B, 5.021s, 2037 280,000 276,102 Ser. 06-LDP8, Class X, IO, 0.538s, 2045 28,194,882 451,767 Ser. 07-LDPX, Class X, IO, 0.306s, 2049 28,592,390 263,765 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 01-C1, Class H, 5.626s, 2035 439,044 440,010 Ser. 05-CB12, Class X1, IO, 0.339s, 2037 14,519,026 116,181 Ser. 06-LDP6, Class X1, IO, 0.042s, 2043 37,949,073 137,148 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 F 314,997 319,745 Ser. 99-C1, Class G, 6.41s, 2031 554,198 560,261 Ser. 98-C4, Class G, 5.6s, 2035 222,028 226,091 Ser. 98-C4, Class H, 5.6s, 2035 441,000 479,367 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A3, 5.933s, 2040 544,000 605,147 Ser. 06-C7, Class A2, 5.3s, 2038 723,741 723,741 Ser. 07-C2, Class XW, IO, 0.498s, 2040 3,816,422 68,757 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 1,600,000 1,391,013 Ser. 06-C7, Class XW, IO, 0.648s, 2038 19,685,043 404,134 Ser. 05-C2, Class XCL, IO, 0.342s, 2040 70,690,879 460,975 Ser. 06-C7, Class XCL, IO, 0.29s, 2038 36,861,500 624,839 Ser. 05-C7, Class XCL, IO, 0.21s, 2040 47,896,578 270,185 Ser. 07-C2, Class XCL, IO, 0.138s, 2040 82,688,329 1,155,735 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.276s, 2051 443,000 431,836 FRB Ser. 07-C1, Class A3, 5.849s, 2050 166,000 176,521 Ser. 06-C2, Class AJ, 5.802s, 2043 443,000 407,560 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.85s, 2039 6,779,720 71,526 Ser. 05-MCP1, Class XC, IO, 0.18s, 2043 19,995,428 224,769 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.188s, 2049 66,894,092 836,176 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 9.025s, 2037 618,664 27,840 Ser. 06-C4, Class X, IO, 6.142s, 2045 2,538,772 268,348 Ser. 05-C3, Class X, IO, 5.81s, 2044 948,840 66,609 Putnam VT Income Fund 7 MORTGAGE-BACKED SECURITIES (38.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Capital I Trust Ser. 06-HQ9, Class B, 5.832s, 2044 $1,330,000 $1,359,172 Ser. 07-IQ14, Class A2, 5.61s, 2049 367,474 379,638 Ser. 07-HQ12, Class A2FX, 5.575s, 2049 276,685 286,120 FRB Ser. 07-HQ12, Class A2, 5.575s, 2049 651,665 680,990 Ser. 06-HQ10, Class AJ, 5.389s, 2041 472,000 414,794 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 536,000 551,839 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 300,000 319,500 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 831,751 124,763 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.565s, 2039 590,000 645,637 Wachovia Bank Commercial Mortgage Trust Ser. 05-C17, Class D, 5.396s, 2042 1,450,000 1,404,035 Ser. 07-C30, Class A3, 5.246s, 2043 306,236 312,636 Ser. 06-C29, IO, 0.385s, 2048 31,642,073 437,610 Ser. 07-C34, IO, 0.345s, 2046 8,404,490 101,694 Wachovia Bank Commercial Mortgage Trust 144A Ser. 06-C26, Class XC, IO, 0.044s, 2045 12,157,066 27,475 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 73,000 63,875 Residential mortgage-backed securities (non-agency) (11.5%) ASG Resecuritization Trust 144A FRB Ser. 09-2, Class G65, 5.094s, 2036 358,000 359,129 FRB Ser. 10-3, 0.517s, 2045 1,693,451 1,117,678 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 09-7, Class 4A2, 2.614s, 2035 1,100,980 865,425 Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0.51s, 2035 3,303,398 2,906,990 FRB Ser. 07-11, Class 2A2, 0.33s, 2047 1,846,395 1,816,391 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (in default) † 77,731 8 GSAA Home Equity Trust FRB Ser. 04-10, Class AF4, 4.794s, 2034 891,691 937,866 FRB Ser. 05-8, Class A3, 0.64s, 2035 3,478,991 3,061,512 FRB Ser. 05-9, Class 2A3, 0.58s, 2035 1,353,114 1,238,099 FRB Ser. 05-6, Class A3, 0.58s, 2035 4,501,790 4,006,593 MASTR Adjustable Rate Mortgage Trust FRB Ser. 04-13, Class 3A7, 2.63s, 2034 1,019,000 1,053,442 Mortgageit Trust Ser. 2005-2, Class 1A2, 0.54s, 2035 2,287,422 1,909,997 Opteum Mortgage Acceptance Corp. FRB Ser. 05-3, Class A2, 0.55s, 2035 1,111,447 966,958 Structured Asset Mortgage Investments, Inc. Ser. 07-AR4, Class X2, IO, 0 1/2s, 2047 32,063,973 660,518 WAMU Mortgage Pass-Through Certificates FRB Ser. 2004-AR13, Class A1B2, 0.74s, 2034 4,108,915 3,615,846 FRB Ser. 05-AR11, Class A1C3, 0.72s, 2045 997,795 753,335 FRB Ser. 05-AR19, Class A1C3, 0.71s, 2045 2,805,103 2,075,776 FRB Ser. 05-AR11, Class A1B2, 0.66s, 2045 758,935 652,684 FRB Ser. 05-AR13, Class A1C4, 0.64s, 2045 5,569,125 4,121,153 FRB Ser. 05-AR8, Class 2AB2, 0.63s, 2045 3,310,748 2,946,566 FRB Ser. 05-AR17, Class A1B2, 0.62s, 2045 2,680,053 2,237,844 FRB Ser. 05-AR11, Class A1B3, 0.61s, 2045 2,865,911 2,464,683 FRB Ser. 05-AR8, Class 2AC3, 0.6s, 2045 598,268 505,536 FRB Ser. 05-AR2, Class 2A23, 0.59s, 2045 2,064,954 1,899,758 FRB Ser. 05-AR6, Class 2AB2, 0.58s, 2045 1,122,012 981,761 MORTGAGE-BACKED SECURITIES (38.0%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Wells Fargo Mortgage Backed Securities Trust FRB Ser. 04-H, Class A1, 2.614s, 2034 $444,369 $453,256 Total mortgage-backed securities (cost $123,575,799) CORPORATE BONDS AND NOTES (29.8%)* Principal amount Value Basic materials (1.5%) Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 $135,000 $143,387 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 155,000 197,203 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 275,000 308,000 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 190,000 239,122 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 385,000 411,827 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 270,000 282,777 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 100,000 119,731 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 90,000 92,992 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 95,730 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 110,000 130,860 International Paper Co. sr. unsec. notes 9 3/8s, 2019 307,000 416,415 International Paper Co. sr. unsec. notes 7.95s, 2018 492,000 636,070 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 200,000 234,500 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 76,000 76,560 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 140,000 144,977 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 170,000 209,119 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 365,000 428,960 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 32,000 34,582 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 33,000 35,603 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 225,000 303,824 Sealed Air Corp. sr. notes 7 7/8s, 2017 80,000 85,300 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 230,000 276,344 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 101,659 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 115,000 150,296 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 15,000 16,206 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 305,000 344,317 Capital goods (0.5%) B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 310,000 328,600 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 458,000 604,793 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 281,159 8 Putnam VT Inc ome Fund CORPORATE BONDS AND NOTES (29.8%)* cont. Principal amount Value Capital goods cont. Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 $90,000 $107,137 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 110,000 121,346 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 210,000 248,691 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 155,000 172,230 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 95,000 100,604 Communication services (2.8%) American Tower Corp. sr. unsec. notes 7s, 2017 R 505,000 603,907 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 195,000 232,302 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 510,000 653,935 AT&T, Inc. 144A sr. unsec. unsub. notes 4.35s, 2045 442,000 443,987 CC Holdings GS V, LLC 144A company guaranty sr. notes 3.849s, 2023 100,000 101,731 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 450,000 464,972 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 190,000 197,220 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 205,000 277,994 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 40,000 47,686 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 716,511 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 95,000 108,300 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 76,000 83,748 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 275,000 316,250 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 325,000 417,012 NBCUniversal Media, LLC sr. unsec. unsub. notes 5.15s, 2020 255,000 302,291 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 633,000 738,436 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 295,000 374,044 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 950,000 1,062,147 SBA Tower Trust 144A notes 2.933s, 2017 175,000 181,878 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 555,000 780,085 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 75,000 79,050 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 465,000 495,806 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 140,000 155,750 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 575,000 763,990 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 40,000 50,046 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 125,000 158,547 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 230,000 340,949 CORPORATE BONDS AND NOTES (29.8%)* cont. Principal amount Value Communication services cont. Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 $29,000 $40,282 Verizon New Jersey, Inc. debs. 8s, 2022 40,000 54,149 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 405,000 554,206 Consumer cyclicals (2.4%) ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 260,000 247,919 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 365,000 354,898 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 238,000 256,441 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 210,000 237,300 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 520,000 717,986 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 385,000 417,725 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 370,000 424,775 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 475,000 561,424 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 270,000 300,403 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 48,000 54,480 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 485,000 595,944 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 350,000 373,316 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 245,000 282,075 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 180,000 229,643 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 320,000 377,744 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 316,250 Limited Brands, Inc. sr. notes 5 5/8s, 2022 125,000 136,563 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 75,455 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 105,000 111,796 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 160,000 165,096 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 420,000 528,731 News America Holdings, Inc. debs. 7 3/4s, 2045 230,000 325,080 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 90,000 93,057 Owens Corning company guaranty sr. unsec. notes 9s, 2019 44,000 55,110 QVC, Inc. 144A sr. notes 7 1/8s, 2017 220,000 230,710 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 175,000 247,342 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 460,000 643,161 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 40,000 45,556 Time Warner, Inc. debs. 9.15s, 2023 325,000 479,935 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 410,000 447,791 Putnam VT Income Fund 9 CORPORATE BONDS AND NOTES (29.8%)* cont. Principal amount Value Consumer staples (2.5%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 $48,000 $67,197 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 194,000 269,882 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 510,000 504,379 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 396,000 650,340 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 527,263 Campbell Soup Co. debs. 8 7/8s, 2021 345,000 500,148 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 208,000 221,000 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 290,000 292,801 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 753,652 993,479 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 750,000 889,676 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 140,000 131,226 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 245,000 252,901 Diageo Investment Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 450,000 479,497 General Mills, Inc. sr. unsec. notes 5.65s, 2019 85,000 103,684 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 411,000 541,764 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 550,000 618,474 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 200,000 241,405 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 220,000 307,061 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 345,000 478,224 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 145,000 189,353 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 226,705 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 235,000 269,297 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 555,000 613,741 Energy (2.0%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 197,000 209,313 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 565,000 747,532 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 605,000 708,476 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 185,000 213,205 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 185,000 192,988 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 310,000 339,591 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 155,000 190,260 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 245,740 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 150,000 207,647 CORPORATE BONDS AND NOTES (29.8%)* cont. Principal amount Value Energy cont. Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 $360,000 $420,763 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 215,000 272,424 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 928,802 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 245,000 276,592 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 130,000 190,693 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 500,000 538,250 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 50,000 60,881 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 428,863 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 225,000 239,579 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 430,000 518,082 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 210,000 273,973 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 95,000 107,679 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 115,000 131,625 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 90,000 100,222 Financials (12.1%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 200,000 218,143 ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 3.407s, perpetual maturity 580,000 580,000 Aflac, Inc. sr. unsec. notes 6.9s, 2039 460,000 611,685 Aflac, Inc. sr. unsec. notes 6.45s, 2040 320,000 404,694 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.512s, 2017 570,000 558,613 American Express Co. 144A sr. unsec. notes 2.65s, 2022 920,000 916,337 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 266,000 346,465 Aon PLC 144A company guaranty sr. unsec. bonds 4 1/4s, 2042 1,065,000 1,015,705 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 52,000 62,639 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 485,000 540,395 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, perpetual maturity (France) 140,000 137,200 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 150,000 149,663 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 635,000 694,582 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 160,000 186,495 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 420,000 484,999 Barclays Bank PLC unsec. sub. notes 7 5/8s, 2022 (United Kingdom) 300,000 301,104 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 525,000 714,746 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 700,000 774,472 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 455,000 547,311 10 Putnam VT Inc ome Fund CORPORATE BONDS AND NOTES (29.8%)* cont. Principal amount Value Financials cont. Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 $715,000 $895,926 BNP Paribas SA 144A jr. unsec. sub. notes FRN 7.195s, 2049 (France) 100,000 102,500 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, perpetual maturity (France) 202,000 194,930 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 965,000 1,091,637 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 120,000 143,809 Citigroup, Inc. sr. unsec. sub. FRN 0.581s, 2016 812,000 767,666 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 255,000 299,091 CNA Financial Corp. unsec. notes 6 1/2s, 2016 350,000 403,804 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 75,000 87,158 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 40,000 42,168 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 185,000 219,350 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 22,000 22,435 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 360,000 392,280 GATX Financial Corp. notes 5.8s, 2016 235,000 259,938 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 565,000 595,369 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 90,000 106,878 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.51s, 2016 100,000 98,498 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 880,000 1,021,488 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 290,000 320,035 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 40,000 50,240 Goldman Sachs Group, Inc. (The) sr. unsec. 6.15s, 2018 230,000 270,197 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 454,000 507,409 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 400,000 460,500 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 330,000 414,251 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 900,000 783,000 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 635,000 683,419 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 235,000 236,694 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 410,000 462,397 HSBC Finance Capital Trust IX FRN 5.911s, 2035 1,300,000 1,296,750 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 310,000 314,650 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 350,000 362,688 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 260,000 278,850 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 108,000 112,050 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 156,000 176,750 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 405,000 479,455 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.31s, 2047 2,137,000 1,623,966 CORPORATE BONDS AND NOTES (29.8%)* cont. Principal amount Value Financials cont. Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 $220,000 $218,625 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 540,000 552,030 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 845,000 933,700 Loews Corp. notes 5 1/4s, 2016 210,000 234,050 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 545,000 602,410 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 755,000 1,140,082 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 875,000 1,138,987 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 125,000 150,682 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,500,000 1,837,500 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 90,884 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 130,000 140,479 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 445,000 493,313 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 355,000 385,175 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 260,000 273,481 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 R 195,000 195,785 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 252,084 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 530,134 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 42,000 45,975 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 840,000 907,200 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 650,000 672,750 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 339,225 Rabobank Nederland 144A jr. unsec. sub. notes FRN 11s, perpetual maturity (Netherlands) 175,000 236,688 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 125,000 127,846 Royal Bank of Scotland PLC (The) sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 515,000 604,816 Royal Bank of Scotland PLC (The) sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 150,000 177,246 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 800,000 820,000 SL Green Realty Corp./SL Green Operating Partnership/Reckson Operating Partnership sr. unsec. notes 5s, 2018 R 185,000 200,643 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 600,000 645,573 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.308s, 2037 1,525,000 1,161,505 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 240,000 285,746 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 385,000 456,926 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 239,000 324,150 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 465,000 488,391 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 1,110,000 1,523,609 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 935,000 1,152,110 Putnam VT Income Fund 11 CORPORATE BONDS AND NOTES (29.8%)* cont. Principal amount Value Financials cont. Wells Fargo Bank NA unsec. sub. notes FRN 0.52s, 2016 $400,000 $391,497 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity 645,000 644,291 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 410,000 466,594 Willis Group North America, Inc. company guaranty 6.2s, 2017 245,000 278,926 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 218,000 232,170 Health care (0.9%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 755,000 1,047,355 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 195,000 227,032 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 420,000 498,938 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 90,000 96,638 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 277,000 296,390 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 107,529 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 165,000 176,544 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 175,000 182,259 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 140,000 143,378 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 35,000 35,445 WellPoint, Inc. notes 7s, 2019 405,000 504,609 Technology (0.3%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 155,000 167,013 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 100,000 103,250 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 65,000 74,953 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 405,000 411,388 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 185,000 195,887 Transportation (0.5%) Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 160,000 193,569 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 164,971 179,406 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 95,000 101,367 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 106,506 120,219 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 210,000 254,983 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 85,000 86,464 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 282,604 330,293 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 295,000 313,596 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 219,845 236,333 Utilities and power (4.3%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 150,000 151,206 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 300,902 CORPORATE BONDS AND NOTES (29.8%)* cont. Principal amount Value Utilities and power cont. Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 $110,000 $116,791 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 370,000 447,569 Beaver Valley Funding Corp. sr. bonds 9s, 2017 197,000 200,461 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 680,000 769,464 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 878,748 914,996 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 610,000 793,622 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 195,000 247,512 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 218,478 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 75,000 90,454 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 215,000 224,772 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 630,000 660,547 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 539,886 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 279,450 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 415,000 554,918 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 280,000 295,922 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 285,000 347,928 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 145,000 164,871 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 330,000 354,206 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 170,000 183,170 ITC Holdings Corp. 144A notes 5 7/8s, 2016 450,000 511,396 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 164,159 Kansas Gas and Electric Co. bonds 5.647s, 2021 182,586 206,574 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 618,547 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 185,000 245,721 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 175,000 232,436 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 360,000 356,706 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 207,460 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 265,000 330,633 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 205,000 276,138 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 450,000 508,203 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 945,000 1,062,839 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 610,000 647,363 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 105,000 126,629 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 415,000 557,929 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 915,000 980,771 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 395,000 471,710 12 Putnam VT Inc ome Fund CORPORATE BONDS AND NOTES (29.8%)* cont. Principal amount Value Utilities and power cont. Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 $40,000 $41,743 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 815,000 877,126 Total corporate bonds and notes (cost $99,787,888) MUNICIPAL BONDS AND NOTES (0.5%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $487,113 IL State G.O. Bonds 4.421s, 1/1/15 165,000 175,260 4.071s, 1/1/14 490,000 504,862 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 384,767 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 301,476 Total municipal bonds and notes (cost $1,547,391) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC (2)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2 $29,886,000 $217,480 1.5/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/1.5 29,886,000 36,162 Credit Suisse International (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 24,073,000 64,275 Deutsche Bank AG (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 24,073,000 64,275 1.4/3 month USD-LIBOR-BBA/Jan-23 E Jan-13/1.4 190,621,000 191 Goldman Sachs International (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 24,073,000 64,275 1.4/3 month USD-LIBOR-BBA/Jan-23 E Jan-13/1.4 190,621,000 191 JPMorgan Chase Bank N.A. 1.4/3 month USD-LIBOR-BBA/Jan-23 E Jan-13/1.4 190,621,000 191 Total purchased swap options outstanding (cost $1,233,366) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%)* Principal amount Value Korea Development Bank sr. unsec. unsub. notes 4s, 2016 $400,000 $432,516 Total foreign government and agency bonds and notes (cost $398,645) SENIOR LOANS (—%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.46s, 2018 $62,450 $55,698 SunGard Data Systems, Inc. bank term loan FRN 1.959s, 2014 1,638 1,640 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.865s, 2016 41,772 41,955 Total senior loans (cost $101,538) COMMON STOCKS (—%)* Shares Value HealthSouth Corp. † 320 $6,755 Total common stocks (cost $6,547) SHORT-TERM INVESTMENTS (18.8%)* Principal amount/shares Value Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, February 5, 2013 $6,500,000 $6,498,863 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, February 4, 2013 5,000,000 4,999,150 U.S. Treasury Bills with an effective yield of 0.130%, October 17, 2013 # ## § 2,633,000 2,630,212 U.S. Treasury Bills zero % June 20, 2013 i 111,000 110,956 Putnam Money Market Liquidity Fund 0.14% L 56,836,229 56,836,229 SSgA Prime Money Market Fund 0.08% P 390,000 390,000 Total short-term investments (cost $71,465,441) Total investments (cost $466,683,194) Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $379,960,720. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). E Extended settlement date on premium. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Putnam VT Income Fund 13 P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $166,222,254 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/12 contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 32 4,720,000 Mar-13 $(66,065) U.S. Treasury Bond Ultra 30 yr (Long) 46 7,479,313 Mar-13 (156,417) U.S. Treasury Note 2 yr (Long) 2 440,938 Mar-13 121 U.S. Treasury Note 5 yr (Long) 266 33,094,141 Mar-13 (12,974) U.S. Treasury Note 10 yr (Long) 486 64,531,688 Mar-13 (220,923) U.S. Treasury Note 10 yr (Short) 19 2,522,844 Mar-13 8,636 Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/12 (premiums $258,104) Counterparty Fixed Obligation % to receive or (pay)/ Expiration date/ Contract Floating rate index/Maturity date strike amount Value Deutsche Bank AG (1.75)/3 month USD-LIBOR-BBA/ Mar-23 E Mar-13/1.75 $6,704,000 $43,576 1.75/3 month USD-LIBOR-BBA/ Mar-23 E Mar-13/1.75 6,704,000 117,990 Total E Extended settlement date on premium. TBA SALE COMMITMENTS OUTSTANDING at 12/31/12 (proceeds receivable Principal Settlement amount date Value Federal National Mortgage Association, 3s, January1,2043 $66,000,000 1/14/13 $69,171,095 Total 14 Putnam VT Inc ome Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $23,119,700 E $(350,263) 3/20/23 1.75% 3 month $(93,635) USD-LIBOR-BBA Barclays Bank PLC 20,305,000 E 17,155 3/20/15 0.45% 3 month 1,316 USD-LIBOR-BBA 8,418,000 E 119,592 3/20/23 3 month USD-LIBOR-BBA 1.75% 26,152 1,909,000 E 7,292 3/20/18 3 month USD-LIBOR-BBA 0.90% 7,121 2,435,000 E (122,481) 3/20/43 2.60% 3 month (23,327) USD-LIBOR-BBA 3,792,000 E (627) 3/20/15 3 month USD-LIBOR-BBA 0.45% 2,330 10,053,000 E (112,836) 3/20/23 1.75% 3 month (1,248) USD-LIBOR-BBA Citibank, N.A. 581,000 E — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 17,105 6,678,000 E 9,480 3/20/15 0.45% 3 month 4,271 USD-LIBOR-BBA 1,472,000 E (9,494) 3/20/23 1.75% 3 month 6,845 USD-LIBOR-BBA 1,472,000 E 14,278 3/20/23 3 month USD-LIBOR-BBA 1.75% (2,061) Credit Suisse International 39,331,000 E 45,535 3/20/15 0.45% 3 month 14,857 USD-LIBOR-BBA 4,898,000 E (44,683) 3/20/23 1.75% 3 month 9,685 USD-LIBOR-BBA 46,130,000 E 443,007 3/20/23 3 month USD-LIBOR-BBA 1.75% (69,035) 6,430,000 E (6,561) 3/20/15 3 month USD-LIBOR-BBA 0.45% (1,545) 756,000 E 19,917 3/20/43 3 month USD-LIBOR-BBA 2.60% (10,868) 46,466,000 E (2,852) 3/20/18 0.90% 3 month 1,330 USD-LIBOR-BBA Deutsche Bank AG 5,516,000 E 4,314 3/20/18 0.90% 3 month 4,811 USD-LIBOR-BBA 239,000 E 3,155 3/20/23 3 month USD-LIBOR-BBA 1.75% 502 35,148,000 E (236,935) 3/20/23 1.75% 3 month 153,207 USD-LIBOR-BBA Goldman Sachs International 13,674,000 E 144,570 3/20/23 3 month USD-LIBOR-BBA 1.75% (7,212) 31,375,000 E (588,290) 3/20/23 1.75% 3 month (240,031) USD-LIBOR-BBA 2,212,000 E (1,770) 3/20/15 3 month USD-LIBOR-BBA 0.45% (44) 11,487,000 E 3,956 3/20/15 0.45% 3 month (5,004) USD-LIBOR-BBA 7,094,000 E 351,961 3/20/43 3 month USD-LIBOR-BBA 2.60% 63,093 JPMorgan Chase Bank N.A. 4,416,000 E (27,710) 3/20/23 1.75% 3 month 21,307 USD-LIBOR-BBA 5,789,000 E 36,209 3/20/23 3 month USD-LIBOR-BBA 1.75% (28,049) Royal Bank of Scotland PLC (The) 2,211,000 E (15,549) 3/20/23 1.75% 3 month 8,997 USD-LIBOR-BBA Total E Extended effective date. Putnam VT Income Fund 15 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 Upfront Payments Payments Notional premium Termination made by received by Unrealized amount received (paid) date fund per annum fund per annum appreciation $146,100 E $(1,323) 3/20/23 1.75% 3 month $298 USD-LIBOR-BBA Total E Extended effective date. 16 Putnam VT Inc ome Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $557,028 $— 1/12/41 4.00% (1 month Synthetic TRS Index $123 USD-LIBOR) 4.00% 30 year Fannie Mae pools Barclays Bank PLC 1,855,129 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,638) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,521,363 — 1/12/40 4.50% (1 month Synthetic MBX Index 6,274 USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,198,509 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,971) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,855,378 — 1/12/40 5.00% (1 month Synthetic MBX Index 5,381 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,386,401 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,748 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,014,611 — 1/12/41 4.00% (1 month Synthetic TRS Index 224 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,885,577 — 1/12/41 4.00% (1 month Synthetic TRS Index 416 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,489,049 — 1/12/40 (4.00%) 1 month Synthetic TRS Index (1,495) USD-LIBOR 4.00% 30 year Fannie Mae pools 10,465,246 — 1/12/41 4.00% (1 month Synthetic TRS Index 2,308 USD-LIBOR) 4.00% 30 year Fannie Mae pools 10,971,466 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (15,603) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,932,156 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,746 USD-LIBOR) 5.00% 30 year Fannie Mae pools 314,515 — 1/12/40 4.00% (1 month Synthetic MBX Index 870 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,281,101 — 1/12/41 4.00% (1 month Synthetic TRS Index 283 USD-LIBOR) 4.00% 30 year Fannie Mae pools 650,423 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,022 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,914,125 — 1/12/41 4.50% (1 month Synthetic TRS Index 7,326 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,176,964 — 1/12/39 6.00% (1 month Synthetic TRS Index 3,340 USD-LIBOR) 6.00% 30 year Fannie Mae pools 9,393,621 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (13,359) USD-LIBOR 6.50% 30 year Fannie Mae pools Putnam VT Income Fund 17 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $7,855,156 $— 1/12/41 5.00% (1 month Synthetic MBX Index $12,337 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,616,663 — 1/12/40 4.00% (1 month Synthetic MBX Index 7,242 USD-LIBOR) 4.00% 30 year Fannie Mae pools 179,783 — 1/12/38 6.50% (1 month Synthetic TRS Index 388 USD-LIBOR) 6.50% 30 year Fannie Mae pools 986,271 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,403) USD-LIBOR 6.50% 30 year Fannie Mae pools 418,872 — 1/12/41 5.00% (1 month Synthetic MBX Index 658 USD-LIBOR) 5.00% 30 year Fannie Mae pools 326,464 — 1/12/41 5.00% (1 month Synthetic MBX Index 360 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 4,552,959 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,151 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,964,809 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,639) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,407,507 — 1/12/41 4.00% (1 month Synthetic TRS Index 531 USD-LIBOR) 4.00% 30 year Fannie Mae pools 334,087 — 1/12/41 4.00% (1 month Synthetic TRS Index 74 USD-LIBOR) 4.00% 30 year Fannie Mae pools 434,252 — 1/12/40 5.00% (1 month Synthetic MBX Index 818 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,763,403 — 1/12/40 4.50% (1 month Synthetic MBX Index 11,395 USD-LIBOR) 4.50% 30 year Fannie Mae pools 10,777,505 — 1/12/41 5.00% (1 month Synthetic MBX Index 16,926 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,593,536 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,503 USD-LIBOR) 5.00% 30 year Fannie Mae pools 297,525 — 1/12/40 5.00% (1 month Synthetic MBX Index 561 USD-LIBOR) 5.00% 30 year Fannie Mae pools 964,310 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,817 USD-LIBOR) 5.00% 30 year Fannie Mae pools 699,040 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,317 USD-LIBOR) 5.00% 30 year Fannie Mae pools Citibank, N.A. 2,506,729 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,937 USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,387,752 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,891 USD-LIBOR) 5.00% 30 year Fannie Mae pools 18 Putnam VT Inc ome Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International $213,192 $— 1/12/41 4.00% (1 month Synthetic TRS Index $47 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,595,481 — 1/12/39 (5.00%) 1 month Synthetic TRS Index (5,600) USD-LIBOR 5.00% 30 year Fannie Mae pools 556,379 — 1/12/41 4.00% (1 month Synthetic TRS Index 123 USD-LIBOR) 4.00% 30 year Fannie Mae pools Goldman Sachs International 1,350,648 — 1/12/41 4.00% (1 month Synthetic TRS Index 298 USD-LIBOR) 4.00% 30 year Fannie Mae pools 651,878 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,408 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,284,392 — 1/12/38 6.50% (1 month Synthetic TRS Index 4,935 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,762,325 — 1/12/38 6.50% (1 month Synthetic TRS Index 3,808 USD-LIBOR) 6.50% 30 year Fannie Mae pools 986,012 — 1/12/41 4.00% (1 month Synthetic TRS Index 217 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,213,568 — 1/12/38 6.50% (1 month Synthetic TRS Index 4,782 USD-LIBOR) 6.50% 30 year Fannie Mae pools 215,142 — 1/12/41 4.00% (1 month Synthetic TRS Index 47 USD-LIBOR) 4.00% 30 year Fannie Mae pools 240,491 — 1/12/41 4.00% (1 month Synthetic TRS Index 53 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,201,282 — 1/12/41 4.50% (1 month Synthetic TRS Index 5,534 USD-LIBOR) 4.50% 30 year Fannie Mae pools 812,762 — 1/12/41 4.50% (1 month Synthetic TRS Index 2,043 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,527,441 — 1/12/41 4.00% (1 month Synthetic TRS Index 337 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,269,911 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,650) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,228,424 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,747) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,593,061 — 1/12/41 4.00% (1 month Synthetic TRS Index 792 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,706,172 — 1/12/41 4.50% (1 month Synthetic TRS Index 9,318 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,100,946 — 1/12/41 4.50% (1 month Synthetic TRS Index 2,768 USD-LIBOR) 4.50% 30 year Fannie Mae pools Putnam VT Income Fund 19 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $371,136 $— 1/12/41 4.00% (1 month Synthetic TRS Index $82 USD-LIBOR) 4.00% 30 year Fannie Mae pools 844,610 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,397 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,374,180 — 1/12/39 6.00% (1 month Synthetic TRS Index 3,900 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,886,877 — 1/12/41 4.00% (1 month Synthetic TRS Index 416 USD-LIBOR) 4.00% 30 year Fannie Mae pools 136,575 — 1/12/38 6.50% (1 month Synthetic TRS Index 295 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,444,494 — 1/12/39 6.00% (1 month Synthetic TRS Index 4,099 USD-LIBOR) 6.00% 30 year Fannie Mae pools 862,769 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,448 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,888,777 — 1/12/39 6.00% (1 month Synthetic TRS Index 8,198 USD-LIBOR) 6.00% 30 year Fannie Mae pools 579,927 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,253 USD-LIBOR) 6.50% 30 year Fannie Mae pools 510,880 — 1/12/41 4.00% (1 month Synthetic TRS Index 113 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,763,077 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,507) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,976,574 — 1/12/41 4.00% (1 month Synthetic TRS Index 436 USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,479,549 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,371) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,115,692 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,009) USD-LIBOR 6.50% 30 year Fannie Mae pools 302,644 — 1/12/38 6.50% (1 month Synthetic TRS Index 654 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,077,008 — 1/12/41 4.00% (1 month Synthetic TRS Index 238 USD-LIBOR) 4.00% 30 year Fannie Mae pools 722,514 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,561 USD-LIBOR) 6.50% 30 year Fannie Mae pools 166,069 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (236) USD-LIBOR 6.50% 30 year Fannie Mae pools 442,977 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (630) USD-LIBOR 6.50% 30 year Fannie Mae pools 701,286 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,515 USD-LIBOR) 6.50% 30 year Fannie Mae pools 20 Putnam VT Inc ome Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $1,402,571 $— 1/12/38 6.50% (1 month Synthetic TRS Index $3,030 USD-LIBOR) 6.50% 30 year Fannie Mae pools 950,014 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,053 USD-LIBOR) 6.50% 30 year Fannie Mae pools 519,330 — 1/12/41 4.00% (1 month Synthetic TRS Index 115 USD-LIBOR) 4.00% 30 year Fannie Mae pools 375,722 — 1/12/38 6.50% (1 month Synthetic TRS Index 812 USD-LIBOR) 6.50% 30 year Fannie Mae pools 947,013 — 1/12/41 4.00% (1 month Synthetic TRS Index 209 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,503,625 — 1/12/38 6.50% (1 month Synthetic TRS Index 5,409 USD-LIBOR) 6.50% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 1,709,604 — 1/12/41 4.50% (1 month Synthetic TRS Index 4,298 USD-LIBOR) 4.50% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/12 Fixed payments Swap counterparty/ Upfront premium Notional Termination received (paid) by Unrealized Referenced debt* Rating*** received (paid)** amount Date fund per annum appreciation DJ CDX NA IG Series 19 Index BBB+/P $(2,735) $1,370,000 12/20/17 100 basis points $1,325 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Putnam VT Income Fund 21 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Health care $6,755 $— $— Total common stocks — — Corporate bonds and notes — 113,067,313 — Foreign government and agency bonds and notes — 432,516 — Mortgage-backed securities — 144,553,680 — Municipal bonds and notes — 1,853,478 — Purchased swap options outstanding — 447,040 — Senior loans — 99,293 — U.S. Government and Agency Mortgage obligations — 168,639,358 — U.S. Treasury obligations — 253,739 Short-term investments 57,226,229 14,239,181 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(447,622) $— $— Written swap options outstanding — (161,566) — TBA sale commitments — (69,171,095) — Interest rate swap contracts — 162,121 — Total return swap contracts — 123,150 — Credit default contracts — 4,060 — Totals by level $— The accompanying notes are an integral part of these financial statements. 22 Putnam VT Inc ome Fund Statement of assets and liabilities 12/31/12 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $409,846,965) $443,982,353 Affiliated issuers (identified cost $56,836,229) (Notes 1 and 6) 56,836,229 Cash 9,647 Interest and other receivables 2,411,059 Receivable for shares of the fund sold 22,576 Receivable for investments sold 3,612,691 Receivable for sales of delayed delivery securities (Note 1) 74,837,000 Unrealized appreciation on OTC swap contracts (Note 1) 538,262 Premium paid on OTC swap contracts (Note 1) 1,522,786 Total assets Liabilities Payable for investments purchased 1,257,795 Payable for purchases of delayed delivery securities (Note 1) 129,501,332 Payable for shares of the fund repurchased 362,620 Payable for compensation of Manager (Note 2) 131,120 Payable for custodian fees (Note 2) 20,477 Payable for investor servicing fees (Note 2) 31,900 Payable for Trustee compensation and expenses (Note 2) 161,641 Payable for administrative services (Note 2) 3,881 Payable for distribution fees (Note 2) 31,247 Payable for variation margin (Note 1) 162,596 Unrealized depreciation on OTC swap contracts (Note 1) 552,917 Premium received on OTC swap contracts (Note 1) 1,220,421 Written options outstanding, at value (premiums $258,104) (Notes 1 and 3) 161,566 TBA sale commitments, at value (proceeds receivable $69,128,750) (Note 1) 69,171,095 Collateral on certain derivative contracts, at value (Note 1) 859,578 Other accrued expenses 181,697 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $403,586,462 Undistributed net investment income (Note 1) 13,501,796 Accumulated net realized loss on investments (Note 1) (70,855,140) Net unrealized appreciation of investments 33,727,602 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $234,369,263 Number of shares outstanding 19,145,200 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $12.24 Computation of net asset value Class IB Net assets $145,591,457 Number of shares outstanding 11,999,886 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $12.13 The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 23 Statement of operations Year ended 12/31/12 Investment income Interest (net of foreign tax of $17) (including interest income of $50,719 from investments in affiliated issuers) (Note 6) $18,003,549 Total investment income Expenses Compensation of Manager (Note 2) 1,576,095 Investor servicing fees (Note 2) 389,582 Custodian fees (Note 2) 60,251 Trustee compensation and expenses (Note 2) 37,207 Distribution fees (Note 2) 377,821 Administrative services (Note 2) 13,423 Auditing and tax fees 156,446 Other 117,839 Total expenses Expense reduction (Note 2) (539) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 3,872,961 Net realized loss on swap contracts (Note 1) (55,083,330) Net realized gain on futures contracts (Note 1) 5,143,490 Net realized loss on written options (Notes 1 and 3) (2,779,666) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 74,041,976 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 24 Putnam VT Inc ome Fund Statement of changes in net assets Year ended Year ended 12/31/12 12/31/11 Decrease in net assets Operations: Net investment income $15,275,424 $18,994,882 Net realized gain (loss) on investments (48,846,545) 39,544,673 Net unrealized appreciation (depreciation) of investments 74,041,976 (36,777,154) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (12,670,994) (22,509,477) Class IB (7,695,007) (15,548,812) Increase in capital from settlement payments (Note 10) — 2,617 Decrease from capital share transactions (Note 4) (33,061,393) (38,509,675) Total decrease in net assets Net assets: Beginning of year 392,917,259 447,720,205 End of year (including undistributed net investment income of $13,501,796 and $23,303,042, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 25 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of expenses to average net assets, excluding interest expense (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 12/31/12 .48 .76 (.64) — .60 .60 4.02 203 12/31/11 .54 .06 (1.10) — f,g .58 .58 4.57 263 12/31/10 .88 .30 (1.43) — .59 h .59 h 7.25 88 12/31/09 .79 3.23 (.65) — 1.16 i,j .58 i 7.52 i 278 12/31/08 .57 (3.39) (.84) — g,k .58 i .58 i 4.97 i 208 Class IB 12/31/12 .44 .75 (.60) — .85 .85 3.77 203 12/31/11 .51 .07 (1.07) — f,g .83 .83 4.34 263 12/31/10 .84 .30 (1.41) — .84 h .84 h 7.02 88 12/31/09 .76 3.19 (.61) — 1.41 i,j .83 i 7.27 i 278 12/31/08 .54 (3.36) (.81) — g,k .83 i .83 i 4.75 i 208 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes TBA purchase and sale transactions. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 10). g Amount represents less than $0.01 per share. h Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.21% 12/31/08 0.17 j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.58% of average net assets for the period ended December 31, 2009. k Reflects a non-recurring reimbursement from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. 26 Putnam VT Inc ome Fund Notes to financial statements 12/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from January 1, 2012 through December 31, 2012. Putnam VT Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek high current income consistent with what Putnam Management believes to be prudent risk by investing mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide denominated in U.S. dollars, are either investment-grade or below investment-grade (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. Putnam Management may also use derivatives, such as futures, options and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as signifi-cant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Putnam VT Income Fund 2 7 Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Interest rate swap contracts The fund entered into over-the-counter (OTC) and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the contracts being exchange-traded and the exchange’s clearinghouse guaranteeing the contract from default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,086,163 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $869,130. 28 Putnam VT Inc ome Fund TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2012, the fund had a capital loss carryover of $63,464,766 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $42,974,652 $4,784,212 $47,758,864 * 15,705,902 N/A 15,705,902 12/31/16 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from unrealized gains and losses on certain futures contracts, income on swap contracts and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $4,710,669 to decrease undistributed net investment income, $2 to increase paid-in-capital and $4,710,667 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $29,199,247 Unrealized depreciation (2,903,018) Net unrealized appreciation 26,296,229 Undistributed ordinary income 13,626,270 Capital loss carryforward (63,464,766) Cost for federal income tax purposes $474,522,353 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 33.6% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. Putnam VT Income Fund 29 Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: Class IA $238,292 Class IB 151,290 Total $389,582 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $539 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $298, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $377,821 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $636,621,482 and $600,912,756, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $997,031 and $997,148, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums Written options outstanding at the beginning of the reporting period $580,856,134 $31,946,766 Options opened 413,548,936 15,705,364 Options exercised (175,745,120) (6,307,950) Options expired — — Options closed (805,251,950) (41,086,076) Written options outstanding at the end of the reporting period $13,408,000 $258,104 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/12 Year ended 12/31/11 Year ended 12/31/12 Year ended 12/31/11 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 476,971 $5,658,431 546,382 $6,401,566 860,420 $10,067,818 1,604,684 $18,647,813 Shares issued in connection with reinvestment of distributions 1,121,327 12,670,994 1,983,214 22,509,477 685,830 7,695,007 1,380,889 15,548,812 1,598,298 18,329,425 2,529,596 28,911,043 1,546,250 17,762,825 2,985,573 34,196,625 Shares repurchased (2,966,575) (35,095,984) (3,453,228) (40,791,105) (2,900,474) (34,057,659) (5,213,023) (60,826,238) Net decrease 30 Putnam VT Inc ome Fund Note 5 — Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased swap option contracts (contract amount) $630,800,000 Written swap option contracts (contract amount) $264,600,000 Futures contracts (number of contracts) 840 OTC Interest rate swap contracts (notional) $903,200,000 Centrally Cleared Interest rate swap contracts (notional) $34,000 OTC Total return swap contracts (notional) $160,600,000 OTC Credit default swap contracts (notional) $300,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $4,060 Payables $— Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 2,032,950* Unrealized depreciation 1,909,827* Total *Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $2,930 $2,930 Interest rate contracts (8,805,404) 5,143,490 (55,086,260) (58,748,174) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $1,325 $1,325 Interest rate contracts 16,134,800 (1,534,749) 42,120,803 56,720,854 Total Note 6 — Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund* $89,743,229 $244,724,570 $277,631,570 $50,719 $56,836,229 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9 — New accounting pronouncement In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and Putnam VT Income Fund 31 other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the fund’s financial statements. Note 10 — Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $2,042 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $575 related to the settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 32 Putnam VT Inc ome Fund About the Trustees Putnam VT Income Fund 33 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President and Treasurer Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments and Putnam Investments and Judith Cohen (Born 1945) Putnam Management PutnamManagement Vice President, Clerk, and Associate Treasurer Since 1993 Robert R. Leveille (Born 1969) Susan G. Malloy (Born 1957) Vice President and Chief Compliance Officer Vice President and Assistant Treasurer Nancy E. Florek (Born 1957) Since 2007 Since 2007 Vice President, Proxy Manager, Assistant Chief Compliance Officer, Putnam Director of Accounting & Control Services, Clerk, and Associate Treasurer Investments, Putnam Management, and Putnam Management Since 2000 Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 34 Putnam VT Inc ome Fund This page intentionally left blank. Putnam VT Income Fund 35 This page intentionally left blank. 36 Putnam VT Inc ome Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2012, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Elizabeth T. Kennan Putnam Retail Management Ropes & Gray LLP Kenneth R. Leibler One Post Office Square Robert E. Patterson Boston, MA 02109 Independent Registered George Putnam, III Public Accounting Firm Robert L. Reynolds PricewaterhouseCoopers LLP W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Income Fund 3 7 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2012	$146,842	$ — $3,904	$797 December 31, 2011	$124,754	$	$3,349	$ — For the fiscal years ended December 31, 2012 and December 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $256,813 and $130,731 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
